Case: 18-10124   Date Filed: 04/02/2019   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-10124
                        Non-Argument Calendar
                      ________________________

         D.C. Docket No. 0:17-cv-62141-BB; 0:04-cr-60046-JAG-1



RAYMOND GEORGE BOHNING,

                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                         Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (April 2, 2019)

Before MARCUS, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:
                Case: 18-10124        Date Filed: 04/02/2019       Page: 2 of 3


       Raymond Bohning, a federal prisoner proceeding pro se, appeals the district

court’s dismissal of his second 28 U.S.C. § 2255 motion to vacate based on lack of

jurisdiction. On appeal, he reiterates his argument from the § 2255 motion—that

Amendment 801 to the Sentencing Guidelines added a knowledge requirement to

sentencing enhancements for distribution of child pornography, and the

amendment should be applied retroactively to reduce his sentence because he did

not possess the requisite knowledge.1

       We conduct a de novo review of a district court’s dismissal of a § 2255

motion as second or successive. McIver v. United States, 307 F.3d 1327, 1329

(11th Cir. 2002). We review a district court’s denial of a motion for

reconsideration for an abuse of discretion. Farris v. United States, 333 F.3d 1211,

1216 (11th Cir. 2003).

       A federal prisoner who wishes to file a second or successive motion to

vacate, set aside, or correct sentence is required to move the court of appeals for an

order authorizing the district court to consider such a motion. See 28 U.S.C.

§ 2255(h). Without such authorization, the district court lacks jurisdiction to


       1
         Bohning also argues, for the first time on appeal, that his § 2255 motion should instead
be construed as an 18 U.S.C. § 3582(c)(2) motion. Even if we assume that this argument is
properly before us, Bohning is not entitled to relief under § 3582(c)(2). Section 3582(c)(2)
allows relief only in accordance with the policy statements of the Sentencing Commission. And
the Commission’s policy statement, which is codified at U.S.S.G. § 1B1.10, allows for sentence
reductions based only on amendments to the guidelines that are specifically listed in § 1B1.10(d).
Because Amendment 801 is not listed there, Bohning is not entitled to relief.

                                                2
              Case: 18-10124     Date Filed: 04/02/2019    Page: 3 of 3


consider a second or successive § 2255 motion to vacate. United States v. Holt,

417 F.3d 1172, 1175 (11th Cir. 2005).

      Here, the record shows that Bohning had filed a previous § 2255 motion that

was denied on the merits and failed to first seek or receive our permission to file

the instant, second § 2255 motion. Thus, the district court properly dismissed the

motion for lack of jurisdiction. For the same reasons, we also cannot say that the

district court abused its discretion in denying Bohning’s motion for

reconsideration. Accordingly, we affirm.

      AFFIRMED.




                                          3